Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received October 19, 2021, have been fully considered by the examiner.  The following is a complete response to the October 19, 2021 communication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish (6,711,444) in view of the teaching of Lesh et al (2002/0165535).
	Koblish provides a method comprising introducing a catheter (10) into a cardiovascular system via a sheath (22).  The catheter includes a set of mapping and ablation electrodes (18) used to map and ablate tissue (col. 10, lines 35-43) and a holding element (20) positioned distally of the electrodes to hold the device in place.  The steps of retracting the sheath relative to expose the catheter, securing the catheter in place with the holding element, and contacting the wall of the cardiovascular system with the electrodes to map and/or ablate tissue are shown in Figures 8a-8c and the 
	Lesh et al disclose another system comprising a treatment structure on a catheter wherein the catheter includes a holding element positioned distally of the treatment structure (Figure 28, for example).  The holding element is a distally extending guidewire (922) having a distal tip oriented transversely to the longitudinal axis of the catheter.  See Figure 23, and paragraph [0268] which discloses the use of the guidewire to anchor the catheter near a pulmonary vein.
	To have provided the Koblish anchoring device with a distal tip oriented transversely to the longitudinal axis to engage tissue to assist in anchoring the catheter device would have been an obvious design modification for one of ordinary skill in the art, particularly since Lesh et al fairly teach it is known to provide an analogous anchoring device with such a distal tip for anchoring a catheter to tissue.
	Regarding claim 17, the wall of the structure is contacted with the ablation electrodes (Figure 8c, for example) and the electrodes are used to ablate tissue to form a lesion (col. 10, lines 36-43).  Regarding claims 18 and 19, the holding element (20) maintains the catheter in place while the sheath is retracted (col. 10, lines 15-35).  Regarding claim 23, the exposed portion of the catheter has a spiral shape caused by shape memory (Figure 1 and col. 5, line 63 to col. 6, line 13).  Regarding claim 24, .

Claims 27-29, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish (6,711,444) in view of the teaching of Stewart et al (2002/0111618).
	Regarding claim 27, the device of Koblish comprises an elongate catheter body (10), a plurality of mapping and ablation electrodes (18) and a holding element (20) at the distal end and positioned distal to the mapping/ablation electrodes to provide purchase of the catheter body on a wall of a region of the pulmonary vein.  Koblish fails to expressly disclose the holding element having an undulating configuration as now claimed.  It is noted that applicant’s specification fails to provide any specific description of this feature in the specification and relies solely on Figure 2 to provide support for this feature.  
	Stewart et al disclose another system comprising a treatment structure on a catheter wherein the catheter includes a holding element positioned distally of the treatment structure (Figures 8 and 9A, for example).  The holding element is a distally extending element having an undulating configuration as clearly seen in Figures 8 and 9A, the undulation allowing the holding element to engage a wall of a blood vessel.
	To have provided the Koblish anchoring device with a distal tip having an undulating configuration to assist in anchoring the catheter device would have been an obvious design modification for one of ordinary skill in the art, particularly since Stewart 
	Regarding claims 28 and 29, there is a sheath (22) in which the catheter is disposed a rotatable relative to the sheath.  Regarding claim 32, the catheter body has a shape memory member that urges the catheter into a spiral configuration (col. 5, line 62 to col. 6, line 12, for example).  Regarding claim 33, the catheter includes a flexible polymer tube (col. 4, lines 45-60) having a metallic spine to provide the shape memory for the distal portion (col. 5, lines 63-67).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Koblish (‘444) and Lesh et al (‘535) and further in view of the teaching of Imran (5,156,151).
	While Koblish discloses the use of mapping electrodes to detect bioelectric signals to prepare a map of the electrical activity of tissue, there is no express teaching of applying electropotentials to the wall in order to detect the bioelectric signals.  The examiner maintains that this is a well known procedure for performing mapping functions.
	To that end, Imran discloses another system comprising mapping and ablation electrodes to map and ablate cardiac tissue.  In particular, Imran specifically disclose providing an electropotential to the mapping electrodes to then sense the biopotentials to create the map of tissue (columns 8 and 9, and also col. 11, lines 50-54).
	To have provided the Koblish system, as modified by the teaching of Lesh et al, with a means to provide an electropotential to tissue to then measure the mapping potentials to effectively map tissue would have been an obvious consideration for one of .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Koblish (‘444) and Stewart et al (‘618) and further in view of the teaching of Koblish (2008/0243214).
	Regarding claim 34, Koblish (‘444) provides electrodes on the catheter that may be used for both mapping and ablation, and fails to expressly disclose ablation electrodes having mapping electrodes provided thereon.
	Koblish (‘214) specifically teaches that it is known to provide an ablation electrode (24) with a plurality of distinct micro-electrodes (28) located thereon to provide for the mapping of tissue at the same location as the ablation electrode.
	To have provided the Koblish (‘444) device, as modified by the teaching of Stewart et al, with electrodes comprising ablation electrodes having mapping electrodes provided thereon to provide for mapping and ablation at the same location with distinct electrodes would have been an obvious design consideration for one of ordinary skill in the art since Koblish (‘214) fairly teaches it is known to provide such a combination mapping/ablation electrode for mapping and ablation procedures.
	Allowable Subject Matter
Claims 20-22, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-34 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner has added the Lesh reference to provide a teaching of the known use of a guidewire having a bend in order to anchor a catheter device within a blood vessel.  Further, the Stewart et al reference has been cited to teach the known use of an undulating structure for a holding element as addressed above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/mp/